DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 8-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings objection made in the Office Action mailed on 08/06/2021 is hereby withdrawn.

Drawings
3.	The drawings received on 02/26/2019 are acceptable.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 8, 10-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa et al. (JP 06-084664 A).
With respect to claim 8, Yoshikawa et al., hereinafter referred to as “Yoshikawa,” teaches an ignition coil [Drawing 1], comprising:

a primary coil 12 wound around the center core;
a secondary coil 22 wound around the primary coil;
a side core 3, which is arranged around the secondary coil, and is coupled to the center core to form a closed magnetic path;
a case 30 configured to accommodate the center core, the primary coil, the secondary coil, and the side core; and
an insulating resin 9 filled in the case,
wherein the side core includes a wide portion 3cs [Drawing 11] having a first width (width of portion 3cs) and a narrow portion 3ch having a second width (width of portion 3ch) that is smaller than the first width,
wherein a part of the wide portion extends toward a first end 2b of the center core and a part of the narrow portion extends toward a second end 2c of the center core opposite to the first end; and
wherein the narrow portion is formed on a high-voltage side of the side core (paras. [0012]-[0013], [0017]-[0018], and [0026]).
With respect to claim 10, Yoshikawa teaches the ignition coil according to claim 8, wherein a surface (inner surface) of the side core, which is opposed to the secondary coil, and surfaces (both inner surfaces on the left and right of side core 3) on both sides of the side core, which are opposed to the secondary coil are coated with an elastomer material 4, and
wherein the elastomer material is coated around the narrow portion of the side core [para. [0012]).
With respect to claims 11 and 13, Yoshikawa teaches the ignition coil according to claims 8 and 10, respectively,
wherein the side core is formed of a plurality of laminated magnetic steel sheets, and
 The process limitations “by caulking” does not carry weight in a claim drawn to structure. In re Thorpe, 277 USPQ 964 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Maekawa et al. (U.S. Patent No. 7,132,916 B2).
With respect to claim 9, Yoshikawa teaches the ignition coil according to claim 8. Yoshikawa does not expressly teach the insulating resin is filled between a surface of the narrow portion, which is opposed to the case, and the case.
Maekawa teaches an ignition coil (FIGs. 4-6), wherein the insulating resin 8 is filled between a surface the side core 4, which is opposed to the case, and the case (para. [0021]). 
With respect to claim 12, Yoshikawa in view of Maekawa teaches the ignition coil according to claim 9,
wherein the side core is formed of a plurality of laminated magnetic steel sheets, and
wherein the plurality of magnetic steel sheets are firmly fixed at the wide portion (Yoshikawa, para. [0012]). The process limitations “by caulking” does not carry weight in a claim drawn to structure. In re Thorpe, 277 USPQ 964 (Fed. Cir. 1985).

9.	Claims 14, 16-18, 20-23, and 25-27 rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa as applied to claims 8 and 10 above, in view of Murata et al. (U.S. Patent No. 2002/0007828 A1).
With respect to claims 14, and 16-17, Yoshikawa teaches the ignition coil according to claims 8, and 10-11, respectively. Yoshikawa does not expressly teach a sectional area of the narrow portion in a winding direction of the primary coil is 80% or more of a sectional area of the center core in a winding direction of the primary coil. 
Murata et al., hereinafter referred to as “Murata,” teaches an ignition coil (FIG. 1), 
wherein a sectional area of the narrow portion (narrow portion of core 1e) in a winding direction of the primary coil 2 is 80% or more of a sectional area of the center core 1b in a winding direction of the primary coil (para. [0047]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have 
With respect to claims 18, and 20-22, Yoshikawa teaches the ignition coil according to claims 8, 10-11, and 14, respectively,
wherein the wide portion is divided into a plurality of wide portions (left and right 3cs from joint part 3a) [para. [0026]). Yoshikawa does not expressly teach 
the plurality of divided wide portions are coupled to each other through intermediation of a magnet. 
Murata teaches an ignition coil (FIG. 1),
wherein the plurality of divided wide portions are coupled to each other through intermediation of a magnet 15 (para. [0047]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the intermediation magnet as taught by Murata to the ignition coil of Yoshikawa to provide the required magnetic path (para. [0047]). 
With respect to claims 23, and 25-27, Yoshikawa teaches the ignition coil according to claims 8, 10-11, and 14 respectively, 
wherein the side core is divided into the narrow portion and the wide portion (para. [0026]). Yoshikawa does not expressly teach
the narrow portion and the wide portion are coupled to each other through intermediation of a plate-shaped magnet, and 
wherein the plate-shaped magnet is arranged to be inclined so that a surface thereof on a low-voltage side faces the case at a portion between the narrow portion and the wide portion. 
Murata teaches an ignition coil (FIG. 1),
wherein the narrow portion and the wide portion are coupled to each other through intermediation of a plate-shaped magnet 15, and 
.

10.	Claims 15, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Maekawa, as applied to claim 9 above, and further in view of Murata.
With respect to claim 15, Yoshikawa in view of Maekawa teaches the ignition coil according to claim 9. Yoshikawa in view of Maekawa does not expressly teach a sectional area of the narrow portion in a winding direction of the primary coil is 80% or more of a sectional area of the center core in a winding direction of the primary coil. 
Murata et al., hereinafter referred to as “Murata,” teaches an ignition coil (FIG. 1), 
wherein a sectional area of the narrow portion (narrow portion of core 1e) in a winding direction of the primary coil 2 is 80% or more of a sectional area of the center core 1b in a winding direction of the primary coil (para. [0047]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the core size as taught by Murata to the ignition coil of Yoshikawa in view of Maekawa to provide the required magnetic saturation characteristics.
With respect to claim 19, Yoshikawa in view of Maekawa teaches the ignition coil according to claim 9,
wherein the wide portion is divided into a plurality of wide portions (left and right 3cs from joint part 3a) (Yoshikawa [para. [0026]). Yoshikawa in view of Maekawa does not expressly teach 

Murata teaches an ignition coil (FIG. 1),
wherein the plurality of divided wide portions are coupled to each other through intermediation of a magnet 15 (para. [0047]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the intermediation magnet as taught by Murata to the ignition coil of Yoshikawa in view of Maekawa to provide the required magnetic path (para. [0047]). 
With respect to claim 24, Yoshikawa in view of Maekawa teaches the ignition coil according to claim 9, 
wherein the side core is divided into the narrow portion and the wide portion (Yoshikawa, para. [0026]). Yoshikawa in view of Maekawa does not expressly teach
the narrow portion and the wide portion are coupled to each other through intermediation of a plate-shaped magnet, and 
wherein the plate-shaped magnet is arranged to be inclined so that a surface thereof on a low-voltage side faces the case at a portion between the narrow portion and the wide portion. 
Murata teaches an ignition coil (FIG. 1),
wherein the narrow portion and the wide portion are coupled to each other through intermediation of a plate-shaped magnet 15, and 
wherein the plate-shaped magnet is arranged to be inclined so that a surface thereof on a low-voltage side faces the case at a portion between the narrow portion and the wide portion (para. [0047]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the intermediation magnet as taught by Murata to the ignition coil of Yoshikawa in view of Maekawa to provide the required magnetic path (para. [0047]).

28 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Maekawa et al. (U.S. Patent No. 7,132,916 B2, hereinafter “Maekawa’916”).
With respect to claim 28, Yoshikawa teaches an ignition coil [Drawing 1], comprising:
a center core 2;
a primary coil 12 wound around the center core;
a secondary coil 22 wound around the primary coil;
a side core 3, which is arranged around the secondary coil, and is coupled to the center core to form a closed magnetic path;
a case 30 configured to accommodate the center core, the primary coil, the secondary coil, and the side core; and
an insulating resin 9 filled in the case,
wherein the side core includes a wide portion 3cs having a first width (width of portion 3cs), and a narrow portion 3ch having a second width (width of portion 3ch) that is smaller than the first width,
wherein the narrow portion is formed on a high-voltage side of the side core (paras. [0012]-[0013], [0017]-[0018], and [0026]). Yoshikawa does not expressly teach
a surface of the wide portion facing the case is in direct contact with the insulating resin. 
Maekawa’916 teaches an ignition coil (FIG. 1), wherein
a surface (outer periphery surface of side core 4) of the side core 4 facing the case 6 is in direct contact with the insulating resin 8 (col. 2, lines 40-45). The combination of Yoshikawa and Maekawa’916 would result in “a surface of the wide portion facing the case is in direct contact with the insulating resin” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the surface of the core in direct contact with the resin as taught by Maekawa’916 to the ignition coil of Yoshikawa to provide the required insulation and bonding characteristics.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837